DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/21 has been entered.
Status of the claims:  Claims 2-4, 9-11, 15-16, 21-26, 28 and 30-31, 34, 37 are currently pending.  Claims 9, 25, 26, 28, 30 are withdrawn.
Priority:  This application is a 371 of PCT/JP2013/068192 (06/26/2013) and claims foreign priority to JAPAN 2012-144750 (06/27/2012).
Election/Restrictions
Applicant previously elected with traverse Group I (claims 1-8, 10-24, 27, 29, and 31) in the reply filed on 1/29/16.   Applicant also elected the species of Example 14 comprising a fumarate of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and sodium chloride as a salt, stated as reading on claims 1-8, 10-24, 27, 29, and 31.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
RESPONSE TO APPLICANT REMARKS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10, 11, 15, 16, 21-24, 31-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kajino et al. (WO 2007/026916) in view of Carstensen (“Kinetic pH Profiles,” Ch. 3 in Drug Stability: Principles and Practices, 3rd ed. (2000), p. 57-111) and Remington (“The Science and Practice of Pharmacy”, 21st ed., 2006, chs. 16-19 provided).  
The instant claims read on the elected species of: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, fumarate, and sodium chloride formulated as a liquid (claims 1, 10, 11);  for injection (claim 2, 15, 16, 18-24);  having certain purity levels after time (claims 3-4); etc.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 fumarate  

 in Example 8 (p. 163); claim 13 teaches the single compound; and Table 24 teaches the H+/K+-ATPase inhibitory activity of the compound.  Kajino also teaches formulation for injection (p. 47, l. 18) with isotonizing agent including sodium chloride (p. 47; p. 49, l. 33) and buffers (p. 49, l. 35 – p. 50, l. 1).  The difference Kajino and the claims is the specific formulation.  However, one of ordinary skill in the art of pharmaceutical formulation frequently optimizes salt, pH, and dosage for each pharmaceutical application (i.e. Remington p. 225: “it is desirable that solutions to be injected into the blood should be made isotonic”; p. 254: “parenterals, solutions otherwise hypotonic usually have their tonicity adjusted by the addition of dextrose or sodium chloride”; p. 229: “use of buffers to improve solubility is to create and maintain pH conditions”; p. 278: “Selection of Optimum pH, Buffer, and Solvent”, “Stability Testing of Pharmaceutical Products”) (Carstensen p. 58: “One of the tasks of stability scientists, particularly in the preformulation stage, is to establish the effect of pH on the stability of the drug”).  One of ordinary skill in the art would consider routine and well within their technical grasp the process of testing a range of isotonizing salts, pH, and dosage to determine the optimum.  In addition, those of ordinary skill in the art would first look to known viable formulations in the art that share structural elements with the object of their endeavor.
Kajino discloses the elected species (Example 8 on page 163 = fumarate salt), a liquid preparation (p. 47, l. 9-19) that is “injectable” prepared “in accordance with a commonly known 
Regarding purity limitations, one of ordinary skill in the art would have reasonably considered minimizing impurities in formulation and arrive at the claimed invention.  Regarding pH limitations, one of ordinary skill in the art would have reasonably considered minimizing impurities in formulation and arrive at the claimed invention, particularly in view of the teaching of Remington.  Regarding the intended use language such as “an agent for the prophylaxis or treatment of gastric ulcer …”, Kajino teaches such a utility as a proton pump inhibitor.  Regarding the molar ratio language, Kajino teaches a fumarate salt of the compound which one of ordinary skill in the art would have considered and arrive at the claimed invention.
 	Response
Applicant argues that nothing in Kajino recognizes a liquid preparation produced from an organic acid salt compound and a salt.  This is not persuasive because Kajino teaches formulation for injection (p. 47, l. 18) with isotonizing agent including sodium chloride (p. 47; p. 49, l. 33) and buffers (p. 49, l. 35 – p. 50, l. 1) of the active compound (Example 8).  Thus, Kajino discloses each and every feature including: the elected species (Example 8 on page 163 = fumarate salt), a liquid preparation (p. 47, l. 9-19) that is “injectable” prepared “in accordance with a commonly known method” (p. 53, l. 10-14), with isotonizing agents and buffers for liquid preparations (p. 47, l. 29-30) which includes sodium chloride (p. 49, l. 33).  Thus, one of ordinary skill in the art had a reasonable expectation of formulating the compound of Kajino’s Example 8 and arriving at the claimed invention.
Regarding the alleged unexpected result, the record does not establish that the claimed composition including the identity and concentration of the salts are critical to achieve an 
Regarding stability concerns in formulation, one of ordinary skill in the art would know to include “isotonizing agents” as taught by Kajino and specifically would know to use sodium chloride at certain concentrations for an injectable solution.  Remington is a reference text well-known to those of ordinary skill in the art and teaches that injected solutions should be isotonic and having 0.90 g sodium chloride in 100 mL (0.9 % w/v or 154 mmol/L (0.9 g/100mL / 58.44 g/mol * 1000 mmol/mol * 1000 mL/L)) (Remington pages 224-225, 250-252).  Thus, one of ordinary skill in the art would additionally arrive at the claimed invention because of the requirement for an injected formulation to be isotonic with sodium chloride at 154 mmol/L which is within the claimed range as amended.  
Therefore, none of applicant’s arguments as to the nonobviousness of the claims are persuasive and the rejection is maintained.

Conclusion
The claims are not in condition for allowance. 

THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639